193 F.2d 1009
Josephine FILOTEIv.UNITED STATES STEEL COMPANY, a Corporation FormerlyCarnegie-Illinois Steel Corporation, Appellant.
No. 10536.
United States Court of Appeals Third Circuit.
Argued Feb. 5, 1952.Decided Feb. 15, 1952.

Ira R. Hill, Pittsburgh, Pa.  (Reed Smith, Shaw & McClay, Pittsburgh, Pa., on the brief), for appellant.
Hymen Schlesinger, Pittsburgh, Pa., for appellee.
Before GOODRICH and HASTIE, Circuit Judges and MODARELLI, District judge.
PER CURIAM.


1
This is an appeal from a judgment in admiralty for the libellant in a suit for maintenance and cure.  The sole question involved in the appeal is whether the libellant is entitled to retain the award for maintenance and cure made by the District Court.  We think she is.


2
The respondent argues that libellant should have gone to the United States Marine Hospital in Pittsburgh for treatment and that her failure to do so prevents her from securing maintenance and cure.  The short answer is that she had been discharged from that hospital.  The respondent also argues that there is no evidence showing libellant's need for medical care during the period covered by the award.  This is squarely contradicted by the trial judge's finding of fact No. 9 which is supported by substantial evidence on the record as a whole.


3
The judgment is affirmed, 98 F. Supp. 174.